DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted January 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Page 1, para. [0001], line 2: insert –now U.S. Patent No. 10,921,996,-- before “filed”.


The following is an examiner’s statement of reasons for allowance: 
The prior art, including that of Beukema who teaches memory protection with a key store for relegated access, and Bryant who teaches a memory protection system incorporating tokens and register storage thereof, and the IDS filed January 13, 2021 fail to teach the combination including the limitation of 1.) responsive to determining that the received access command is not authorized to access the particular address, update a plurality of data lines configured to provide data from the memory array responsive to receipt of access commands, wherein the plurality of data lines coupled to the sensing circuitry are updated by resetting a plurality of keeper latches coupled to the plurality of data lines to update the plurality of data lines, 9.)  responsive to determining that the received access . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.


/BRIAN R PEUGH/Primary Examiner, Art Unit 2133